Title: To George Washington from Major Benjamin Tallmadge, 16 December 1777
From: Tallmadge, Benjamin
To: Washington, George



May it please Your Excellency
Ridge Road Decr 16—1777

I am set down to inform of the Enemy’s manœuvre, on the night of the 14th inst., not having it in my power to make my report with any Degree of accuracy before.
 Having recd intelligence by one of my Dragoons, that a Party of the Enemy’s horse were on the opposite Side of the Schuylkill, I conjectured that they might have a Design to cross at some of the upper fords, & come down upon our rear. Capt. Harrison was to take post not far from the 10 mile Stone on the Ridge Road, & guard the two upper fords & our rear, while I posted myself above the 7 mile stone near Levering’s Tavern, guarding the two lower fords & so the front—With a Design of not having my Qrs for the night known to the Inhabitants, I remained near the 5 mile stone till about 9 oClock in the Evening, & then moved up to Mr Woods where I proposed to take post—About this time I recd intelligence from Capt. Harrison, that a body of the Enemy was to move out that night either on the Germantown, or ridge road. I immediately detached a Party of Horsemen on the Germantown road who were to take Post at the lower end of G——n, on hunts hill, & patrole near the Enemy’s line. A patrole was also kept constantly on the ridge road. Thus I tho’t myself secure in front, & as another Party of Horse was in my rear, had not much Danger to expect from that Qr. I however advanced another Videt near ½ a mile up the ridge road, & kept a Sentinel constantly standing by the Door to communicate any alarm. At about 1 oClock in the morning, the Vidett in rear came in with an acct that a large Body of horse were moving down the ridge road. I immediately ordered the Men mounted (the horse being kept constantly saddled) & by the time we were partly paraded in the road I discovered their whole body close upon us. I sent back a non com. Officer to hasten the men, & before he could return they fired upon us. We exchanged a few shot, but finding it impossible with 10 or 12 men to oppose 90 or 100 (for I am informed by those who counted them as they passed that this is a moderate Computation) we took a road running directly at right angles with the ridge road, intending to

fall into the Germantown Road, where I expected to have found them again. They pursued us but a little ways, & returned to our old Qrs. By this time those who were cut off from joining me, pushed for a wood towards the Schuylkill, & escaped, 3 excepted, who were pursued & taken in the field. After taking from them their Arms &c., the Officers directed that they should be killed. Notwithstanding the Intreaties & Prayers of the Prisoners for mercy, the Soldiers fell on them with their Swords, & after hacking, cutting, & Stabbing them till they supposed they were dead, they thus left them (one excepted whom they shot) setting fire to the barn to consume any who might be in it. They also coolly murdered an old Man of the house, first cutting & most inhumanly mangling him with their Swords, & then shooting him.
I understand the Enemy marched up between the ridge & Germantown Roads; have heard of their Pilot & trust he is my Prisoner before this time as I sent a Party for him some time since. They passed not far from a Piquett of Militia of 40 men (as I am told by one of the Gd) without being fired on or questioned.
Thus their grand manœuvre, from which they promised themselves the pleasure of murdering about 20 men has proved nearly abortive. My loss amounting to only 1 Man killed, or rather murdered, & 2 badly wounded—The Qr M. to My Troop is missing, but as he was paraded with me & began to move off with the Party, I am not without hopes that he made his Escape, thinking that he must have fallen from his horse, which soon followed & br⟨mutilated⟩ off with us. He was not killed I am certain, & as they ⟨mutilated⟩ none who fell into their hands, hope he is not a P⟨risoner⟩.
The last accts from the City intimate th⟨at⟩ the Enemy are soon to move on Germantown or ⟨Frank⟩fort roads. As there is no Guard on the Germantown ⟨Road⟩ I shall keep a Piquett on it this night. I am, with much respect, Your Excellency’s most obdt hble Servt

Benjamin Tallmadge Capt. L.D.

